Title: The Managers of the Pennsylvania Hospital to Franklin, David Barclay, and John Fothergill, 29 October 1773
From: Managers of the Pennsylvania Hospital
To: Franklin, Benjamin,Barclay, David Junior,Fothergill, John


Philada. October 29th. 1773.
Esteemed Friends John Fothergill Benjamin Franklin David Barclay
We have lately received from our Friend David Barclay on Your behalf the State of the Accounts relating to the mony received by you for the Use of the Pennsa. Hospital, and of the Payment of the Bills drawn on you by the Managers, a Ballance remaining in favour of the Hospital, being £134 1s. 2d. we have drawn on you payable to our Treasurer Joseph Hillborn a Bill No. 33 dated 26th inst. for that Sum.

Gratefully sensible of this fresh proof of your Beneficence and Friendship in the Transaction of this Business we return you our Sincere Acknowledgments for ourselves for the Contributors and the many afflicted Objects who are the immediate partakers of this Charitable Act.
The mony arising from this Gratuity has been placed out on real Securities which is a very seasonable and acceptable Addition to our Capital Stock, the Income of which, tho’ still far short of our Yearly Expences; Yet as the Institution maintains its Reputation for usefulness in many respects, and is conducted to the Satisfaction of the Contributors we have Grounds to hope will continue to merit the Attention of the Benevolent in such manner as to enable the Managers to encounter the Difficulties frequently occurring without reducing our Funds, that as the number of Patients increase our Endeavours united with the Physicians may extend the means of Relief to the diseased and impotent for whose sake this laudable Charity was instituted.
In the Course of this Year we have lost by Death our Treasurer Joseph King, two Physicians Doctr. Phineas Bond and Dr. Cadwalader Evans, and lately a Manager, Isaac Jones, all of whom were assiduous in their several Departments for the promotion of the Benefit of the Hospital. Dr. John Morgan and Dr. Charles Moore are appointed to succeed the Physicians Joseph Hillborn Treasurer, and Robt. Strettell Jones a Manager in the Room of his Father, and we have no doubt will unite their Endeavours with us for the general good of the Institution under our Care. We are very respectfully Your much obliged Friends
